                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

SEAN JACKSON,                                )
                                             )
             Petitioner,                     )
                                             )
v.                                           )     No.:   3:21-CV-259-TAV-DCP
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
             Respondent.                     )


                                 JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith, this prisoner’s

pro se petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 is

DISMISSED pursuant to Fed. R. Civ. P. 41(b). Because the Court has CERTIFIED in

the memorandum opinion that any appeal from this order would not be taken in good faith,

should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. A certificate of appealability SHALL

NOT ISSUE.

      The Clerk is DIRECTED to CLOSE the file.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

       LeAnna R. Wilson
      CLERK OF COURT



Case 3:21-cv-00259-TAV-DCP Document 7 Filed 09/01/21 Page 1 of 1 PageID #: 19
